DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s election of Group II (Invention II) in the reply filed on 04/22/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 2-10 are under consideration in this Office Action.


Title
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Objection
4.	Claim 2 is objected to for reciting “PUFA-rich lipid” which should be initially stated as “polyunsaturated fatty acid (PUFA)-rich oil” to define the abbreviation “PUFA”.
	Claim 2 is objected to for reciting the phrase “shown by SEQ ID NO.1; 2) recovering the immobilized enzyme”, which should be stated as “shown by SEQ ID NO: 1; and 2) recovering the immobilized enzyme”


Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
5.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.	Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the phrase “characterized by comprising” which renders the claim vague and indefinite since the meaning of the phrase is unclear, and it is uncertain if the claim is limited to the recited steps of 1) mixing a PUFA-rich lipid with a non-polar organic solvent and a short-chain monol, and adding immobilized partial glyceride lipase for esterification reaction, the partial glyceride lipase having an amino acid sequence as shown by SEQ ID NO.1I; 2) recovering the immobilized enzyme, the organic solvent and the monol to obtain a deacidified PUFA-rich lipid.  Dependent claims 3-10 are also rejected because they do not correct the defect.  For examination purposes, it is assumed that the method comprises the subject matter recited in steps 1) and 2).
Claim 2 recites the phrase “the partial glyceride lipase having an amino acid sequence as shown by SEQ ID NO.1I” which renders the claim vague and indefinite since it is unclear if the lipase comprises the entire amino acid sequence of SEQ ID NO: 1. Dependent claims 3-10 are also rejected because they do not correct the defect.  For examination purposes, it is assumed that the partial glyceride lipase comprises any portion of the amino acid sequence of SEQ ID NO: 1.
Claim 2 recites the phrase “2) recovering the immobilized enzyme”, which renders the claim vague and indefinite since it is unclear if the phrase refers to any enzyme or the partial glyceride lipase.

Claims 3-10 recite the phrase “characterized in that” which renders the claim vague and indefinite since the meaning of the phrase is unclear, and it is uncertain if the claims are limited to the subject matter recited after the phrase. For examination purposes, it is assumed that the dependent claims are further limited to the subject matter recited after the phrase “characterized in that”.



Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 2-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a broad and widely varying genus of enzymatic deacidification methods for PUFA-rich lipid, characterized by comprising the steps of: 1) mixing a PUFA-rich lipid with a non-polar organic solvent and a short-chain monol, and adding a genus of immobilized partial glyceride lipases for esterification reaction, the partial glyceride lipase having any portion of the amino acid sequence of SEQ ID NO: 1; and 2) recovering the immobilized enzyme, the organic solvent and the monol to obtain a deacidified PUFA-rich lipid.
According to MPEP 2163:   
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  The reference teachings only provide guidance for searching and screening for the genus of immobilized partial glyceride lipases.
The specification as originally filed does not disclose a representative number of species encompassed by the claimed genus by actual reduction to practice.  The specification as originally filed does not provide a correlation between function and structure to enable one of ordinary skill in the art to predict which amino acid sequences and structures correlate any partial glyceride lipase activity.  The specification as originally filed discloses a mutant Lipase SMG1 Phe278Asn comprising the amino acid sequence of SEQ ID NO: 1, which was obtained by mutating Phe at position 278 of Lipase SMG1 to Asn.  The specification as originally filed discloses an enzymatic deacidification method for PUFA-rich lipid comprising the steps of: 1) 
Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art that applicants were in possession at the time the application was filed of the claimed genus of enzymatic deacidification methods for PUFA-rich lipid, characterized by comprising the steps of: 1) mixing a PUFA-rich lipid with a non-polar organic solvent and a short-chain monol, and adding a genus of immobilized partial glyceride lipases for esterification reaction, the partial glyceride lipase having any portion of the amino acid sequence of SEQ ID NO: 1; and 2) recovering the immobilized enzyme, the organic solvent and the monol to obtain a deacidified PUFA-rich lipid. 


9.	Claims 2-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an enzymatic deacidification method for PUFA-rich lipid comprising the steps of: 1) mixing a PUFA-rich lipid with a non-polar organic solvent and a short-chain monol, and adding an immobilized glyceride lipase for esterification reaction, wherein said glyceride lipase is the mutant Lipase SMG1 Phe278Asn comprising the amino acid sequence of SEQ ID NO: 1 which is immobilized using ECR8285 epoxy resin as an immobilization carrier; and 2) recovering the immobilized glyceride lipase, the organic solvent and the monol to obtain a deacidified PUFA-rich lipid; does not reasonably provide enablement for any other embodiment as recited in the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
According to MPEP 2164.01(a), factors considered when determining whether there is 
The nature and breadth of the claims encompass any enzymatic deacidification method for PUFA-rich lipid, characterized by comprising the steps of: 1) mixing a PUFA-rich lipid with a non-polar organic solvent and a short-chain monol, and adding any immobilized partial glyceride lipases for esterification reaction, the partial glyceride lipase having any portion of the amino acid sequence of SEQ ID NO: 1; and 2) recovering the immobilized enzyme, the organic solvent and the monol to obtain a deacidified PUFA-rich lipid.
The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  Such protein engineering methods, however, only provide guidance for searching 
The specification only provides guidance, prediction, and working examples for an enzymatic deacidification method for PUFA-rich lipid comprising the steps of: 1) mixing a PUFA-rich lipid with a non-polar organic solvent and a short-chain monol, and adding an immobilized glyceride lipase for esterification reaction, wherein said glyceride lipase is the mutant Lipase SMG1 Phe278Asn comprising the amino acid sequence of SEQ ID NO: 1 which is immobilized using ECR8285 epoxy resin as an immobilization carrier; and 2) recovering the immobilized glyceride lipase, the organic solvent and the monol to obtain a deacidified PUFA-rich lipid.
Thus, one skilled in the art must perform an undue amount of trial and error experimentation which includes searching and screening for the claimed partial glyceride lipase having any portion of the amino acid sequence of SEQ ID NO: 1 from any biological source which does not catalyze alcoholysis of triglyceride and side reactions, has high deacidification efficiency, and low reaction temperature; immobilizing the partial glyceride lipase to any immobilization carrier; and determining whether the partial glyceride lipase can be used in the claimed method to obtain a deacidified PUFA-rich lipid. 
In the alternative, one skilled in the art must perform an undue amount of trial and error experimentation which includes making amino acid substitutions, deletions, additions, and combinations thereof to SEQ ID NO: 1; searching and screening for polypeptides that retain glyceride lipase, does not catalyze alcoholysis of triglyceride and side reactions, has high deacidification efficiency, and low reaction temperature; immobilizing the partial glyceride lipase to any immobilization carrier; and determining whether the partial glyceride lipase can be used in the claimed method to obtain a deacidified PUFA-rich lipid.
Therefore, in view of the overly broad scope of the claims, the specification’s lack of specific guidance and prediction, the specification’s lack of additional working examples, and the amount of experimentation required; it would require undue experimentation for a one skilled in the art to make and/or use the invention commensurate in scope with these claims.  Dependent claims 3-10 are also rejected because they do not correct the defect.



Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (FEBS J. 2015 Dec;282(23):4538-47. Epub 2015 Oct 1; reference of record) in view of Li et al. (J. Agric. Food Chem. 2016, 64, 34, 6533–6538.  Publication Date: August 19, 2016; IDS filed 04/22/2021), Bornscheuer et al. (Curr Protoc Protein Sci. 2011 Nov;Chapter 26:Unit26.7; PTO 892), Yoshikuni et al.  (Curr Opin Chem Biol. 2007 Apr;11(2):233-9; PTO 892).

Guo et al. teach that the SMG1 lipase has an atypical activation mechanism where by crystallography, in silico analysis, and activity tests show that only two positions, residues 102 and 278, are responsible for a gating mechanism that regulates the active and inactive states of the lipase, and that no significant structural changes take place during activation except for oxyanion hole formation.  Guo et al. teach that the elucidation of the gating effect provided data enabling the rational design of improved lipases with 6-fold increase in the hydrolytic activity toward diacylglycerols, just by providing additional substrate stabilization with a single mutation (F278N or F278T).  Guo et al. teach that the elucidation of the gating effect provided data enabling the rational design of improved lipases with 6-fold increase in the hydrolytic activity toward diacylglycerols, just by providing additional substrate stabilization with a single mutation (F278N or F278T).  Guo et al. teach that due to the conservation of F278 among the monoacylglycerol and diacylglycerol lipases in the Rhizomucor miehei lipase-like family, the gating mechanism described herein might represent a general mechanism applicable to other monoacylglycerol and diacylglycerol lipases as well.  See entire publication and abstract especially Results and discussion section, Materials and methods section, Figs. 1-8, Scheme 1, Table 1, and pages 4539-4544.  The teachings of the reference differ from the claims in that the reference does not teach the mutant Lipase SMG1 Phe278Asn obtained by mutating Phe at position 278 to Asn of Lipase SMG1 as shown in SEQ ID NO: 1 and the claimed enzymatic 

Li et al. teach a method for the synthesis of highly pure n-3 PUFA-rich triglycerides by means of transesterification and ethanolysis.  Li et al. teach glyceride mixtures were generated by Novozym 435-catalyzed transesterification of glycerol and DHA/EPA-rich ethyl esters, followed by removal of partial glycerides by immobilized monoacylglycerol (MAG) and diacylglycerol (DAG) lipase SMG l-F278N-catalyzed ethanolysis.  Li et al. teach a mutant lipase SMG1-F278N with high selectivity and a 6-fold increased enzyme activity compared with the wild type was immobilized and employed to remove partial glycerides from TAG by ethanolysis.  Li et al. teach that the ethyl esters produced in ethanolysis have higher oxidative stability than the fatty acids produced by hydrolysis, and are more easily removed from glyceride mixtures.  Li et al. teach that: SMG1-F278N was added to epoxy resin (ECR 8285) for immobilization, so as to prepare n-3 PUFA rich glycerides.  Li et al. teach that.the ethanolysis reactions were performed in 10 g glyceride mixtures and 40 mL of anhydrous n-hexane together with ethanol and immobilized SMG1-F278N-catalyzed partial glycerides, with three-step addition of ethanol at 0, 6, and 12 h.  See entire publication especially abstract, p. 6533, the right column, paragraphs 2 and 3, and p. 6534, the left column, paragraphs 2-5, Scheme 1.

Bornscheuer et al. teach protein engineering strategies to improve or change the properties of proteins, teach concepts for protein engineering using rational design including inserting extra amino acids or deleting amino acids, directed evolution, and combinations of them where different strategies are presented for identifying the best mutagenesis method, how to identify desired variants by screening or selection, and examples for successful applications are shown which enable researchers to choose the most promising tools to solve their protein engineering challenges (see entire publication especially pages 26.7.1- 26.7.10 and Tables 26.7.1, 26.7.2, and 26.7.3).  

Yoshikuni et al.  teach protein engineering methodology to redesign enzyme function which was #developed on the basis of the theories of divergent molecular evolution: (i) enzymes with more active and specialized functions have evolved from ones with promiscuous functions; (ii) this process is driven by small numbers of amino acid substitutions (plasticity); and (iii) the 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention by using the protein engineering strategies and protein engineering methodology of taught by Bornscheuer et al. and Yoshikuni et al. on the SMG1 lipase of Guo et al. by mutating Phe at position 278 to Asn to make the modified SMG1 lipase having an amino acid sequence as shown by SEQ ID NO:1; the modified SMG1 lipase is immobilized using the epoxy resin (ECR 8285) of Li et al. to make an immobilized modified SMG1 lipase; mixing a PUFA-rich lipid including DHA/EPA as taught by Li et al. with a non-polar organic solvent such as n-hexane and a short-chain monol such as ethanol taught by Li et al.; adding the immobilized modified SMG1 lipase for esterification reaction; and recovering the modified SMG1 lipase, the organic solvent and the monol to obtain a deacidified PUFA-rich lipid as taught by Li et al.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to have modified SMG1 lipase that can be used for enzymatic deacidification of PUFA-rich lipids where the modified SMG1 lipase does not catalyze alcoholysis of triglyceride and side reactions, has high deacidification efficiency, and low reaction temperature.  It would have been obvious to adjust the mass to volume ratio of the lipid to the organic solvent is 1: (0.4 to 5) g/ml, and a molar ratio of free fatty acids in the lipid to the monol is 1: (1.1 to 4) recited in claim 3 as routine optimization and/or as desired in order to have efficient enzymatic deacidification of PUFA-rich lipids.  It would have been obvious to add the modified SMG1 lipase in an amount of 50 to 200 U/g of the total mass of the reaction substrate and adjust the temperature of the esterification reaction to 25°C or less recited in claim 4 as routine optimization and/or as desired in order to have efficient enzymatic deacidification of 



Conclusion

12.	No claim is allowed.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652